978 So.2d 823 (2008)
Raul SALDANA, Appellant,
v.
MIAMI-DADE COUNTY and Division of Risk Management, Appellees.
No. 1D07-1131.
District Court of Appeal of Florida, First District.
March 10, 2008.
Rehearing Denied April 11, 2008.
Richard A. Sicking, Coral Gables, for Appellant.
R.A. Cuevas, Jr., Miami-Dade County Attorney, and Lynda S. Slade, Assistant County Attorney, Miami, for Appellees.
PER CURIAM.
AFFIRMED. See City of Tarpon Springs v. Vaporis, 953 So.2d 597, 599 (Fla. 1st DCA 2007) ("All that [section 112.18, Florida Statutes] requires to overcome the presumption is competent substantial evidence that convinces a JCC that *824 the disease was caused by some non-work-related factor, not that it was caused by any sort of `specific hazard or non-occupational hazard'. . . . ").
ALLEN, KAHN, and DAVIS, JJ., concur.